On Petition for Rehearing.

Mr. Justice Hilliard.
In further support of my firm conviction that plaintiff in error was not accorded a fair trial, already stated at some length in my dissenting opinion, in which two other justices concurred in whole or in part, I now set forth his petition for rehearing filed by counsel, which is as follows:
“Petition for Rehearing”
“The Plaintiff in error, by his attorney, Wilkie Ham, prays the Court for a rehearing, and as grounds respectfully suggests:
“1. The Court, in the majority opinion, page 6, stated: ‘That Mr.' Hillyer was suffering from a most annoying and troublesome affliction is beyond question. But that this went further than an impediment in his speech does not appear from the record .’
“The above statement was made in connection with the Court’s discussion of the admissibility of * * * exhibit A-3, and his failure to include it in the motion for new trial.
“I respectfully submit that the Court misapprehends the fact as to Mr. Hillyer’s physical condition and the state of- his health at the time the motion for new trial *67was prepared. Mr. Hillyer stated in his affidavit for new trial (Abstract 126, folios 820-22): ‘That the affiant [Mr. Hillyer] had been ill ever since the termination of the trial, and that the preparation of the motion for a new trial had been done under extreme difficulties and handicaps, because of affiant’s critical physical condition.’
“It is certain that the loss of voice conceded by the Court in the majority opinion would have nothing to do with Mr. Hillyer’s ability to prepare a motion for new trial. The Court, in the majority opinion page 6, states: ‘If the failure here apparent [that is, the failure to mention in the motion for new trial the erroneous reception in evidence of exhibit A-3] could reasonably be ascribed to counsel’s affliction that position would certainly merit our most careful consideration.’
“The Court, in the majority opinion, then states: ‘But that it can be so ascribed, we are unable to assume from the record before us and from the facts of which this Court should take judicial notice.’
“From this statement of the Court, it is apparent that the Court would take Mr. Hillyer’s physical condition into consideration, but considered he had only a loss of voice. This is evident by what the Court said, page 6 of the opinion. ‘This affliction had been of long standing * * * and was patent to everyone when he more than once appeared in this Court in other causes.’
“Surely Mr. Hillyer did not appear before the Supreme Court ‘ill and under extreme difficulties and handicaps because of affiant’s critical condition.’ It is clear that the Court in its opinion has misapprehended the undisputed fact of record as stated in the motion for new trial, that Mr. Hillyer’s condition (not his voice) was that he had been ill ever since the termination of the trial, and that the preparation of the motion for new trial had been done under extreme difficulties and handicaps because of ‘Affiant’s critical physical condition.’ It is difficult to imagine a stronger statement *68of illness that handicapped the preparation of a motion for new trial.
“2. The Court, on page 2, of the majority opinion, states that the record ‘discloses many conflicts in the testimony and doubtless much perjury. Where truth and where falsehood lie is not for our resolution. The verdict testifies to the credence given by the jurors to that which supports it and permissible inferences deducible therefrom.’
“I respectfully submit that, in such a situation, it is the function of the reviewing Court to be especially watchful that no error occurred in the trial of the case. Where the evidence is one-sided, clearly, preponderant and there are not any ^conflicts in testimony, in such a case error might be harmless. But in a case such as the Court describes the case at bar, any error might cause a miscarriage of justice. The case at bar is replete with errors, prejudicial to the plaintiff in error, and especially where as here there is a serious conflict of testimony.
“3. The Court, in the majority opinion, page 3, with reference to the fact that one of the jurors had stated that the defendant was ‘no good,’ and that he had bad checks on him, states: ‘Many authorities hold it improper to admit evidence in impeachment of a verdict that extraneous considerations influenced concurrence therein, but even this rule has its well recognized exceptions. Wharton v. People, 104 Colo. 260.’
“I submit that the Court has misapprehended the law as announced in the case of Wharton v. People. This case holds that affidavits may be submitted by the jurors for consideration of the trial Court in the determination of the trial Court as to whether or not the defendant had had a fair trial, but the case of Wharton v. People nowhere states that a juryman, under any circumstances, may state that his verdict was influenced by extraneous considerations.
*69“The Court in the majority opinion states that the Court’s attention has not been called to any case wherein it was held reversible error to admit the statement of a juror that extraneous matter did not influence his verdict. The Attorney General has not raised this point, and plaintiff in error has not been called upon to furnish a brief on that point, but I feel confident that there is plenty of legal authority that it is reversible error for a juryman to testify that his verdict was not influenced by any particular matter. There is certainly plenty of authority to the effect that he cannot say that his verdict was influenced by a particular matter, and, if a motion for a rehearing is granted in this case, I am confident that plenty of authority can be produced.
“The Court, in the majority opinion, further states: ‘Such testimony amounts to nothing more than the juror’s assertion that he kept his oath and in the absence thereof all presumptions are that he did so.’
“The law, as announced by the Court, makes the rule set forth in Wharton v. People, 104 Colo. 260, of no effect, if the juryman states that his verdict was not influenced by those extraneous matters, and it means that, regardless of the nature of the prejudicial matter coming before the jury, if the juryman states that his verdict was not influenced by this matter, that would dispose of any contention that the juror might have been influenced by this matter.
“It is respectfully submitted that a juryman may not properly state that his verdict was influenced, and he also may not properly state that his verdict was not influenced.
“The statement of the Court from the case of Garden City Feeder Company v. Comm’r of Internal Rev., 75 Fed. (2d) 804, is a rule announced in the Colorado .cases of Brown v. Estate of Roche, 87 Colo. 432, at page 435, and Church v. Ice Cream Co., 89 Colo. 390, at page 392. This is the general rule, but, notwithstanding that rule, *70it is consistently held by the Courts that a juror may not impeach his verdict or sustain his verdict by his statements to the effect that certain things did or did not influence his verdict.
“If the rule citing Garden City Feeder Company v. Comm’r of Internal Rev., 75 Fed. (2d) 804, and the rule announced in the two Colorado cases just cited shall have reference to the effect of evidence taken in the trial by Court and is applied with respect to hearings on the deliberations of a jury, then there would never be any occasion for the rule that a juror cannot impeach or sustain his verdict by stating that certain matters did or did not influence him, because these hearings are always to the Court, and my research has never disclosed a statement of any authority that it was immaterial whether the juryman stated in the hearing before the Court that he was or was not influenced by certain matters.
“4. The Court in the majority opinion states, in effect, that, in order for a defendant in a criminal case to have consideration of an error committed in the trial, he must present it in his motion for new trial. This is a rule adopted by the Supreme Court to cover civil cases, and I respectfully submit that it was not the law in Colorado prior to the announcement herein, and that it creates a very severe burden on defendants in criminal prosecutions who frequently have scant funds to have a bill of exceptions prepared before the motion for new trial is filed. And I further respectfully submit that the authorities cited by the Court on page 5 of the opinion do not support the rule as announced by the Court in its opinion.
“The rule as announced leaves the practitioner in the position of being unable to tell under what circumstances the Court will apply the rules laid down in Reppin v. People, 95 Colo. 192; Stowell v. People, 106 Colo. 258; and other cases. Since the practitioner will be unable to determine when the reviewing Court will *71or will not consider an error of the lower Court, no matter how vigorously and extensively the error was brought to the attention of the trial Court, if it is not mentioned in the motion for new trial.
“5. The plaintiff in error was granted in the first rehearing an opportunity for oral argument. When the second rehearing was granted, plaintiff in error in his answer brief requested oral argument. The plaintiff in error is not aware of the reason that oral argument was not permitted on the second rehearing. Various points have been raised by both attorneys for the defendants in error and plaintiff in error, and, in the opinion of the attorney for the plaintiff in error, warranted a discussion before the Supreme Court.”
I think the petition should be granted. In addition to the fact that I regard the contentions therein incorporated legally sound and logically compelling, I commend the document as a model. Not only is it becomingly respectful and dispassionate throughout, but is well colculated, as I believe, to move reviewing ministers of justice to give pause ere they voice final denial of an unfortunate man’s plea for a trial to be conducted in conformity with procedural rules conceived in the interest of the public and of those charged with crime.